SHRUM, Judge,
concurring in part and dissenting in part.
I concur in the portion of the majority opinion regarding Johnnie’s allegations of trial court error in excluding from marital property Parker’s interest in Mehrle Farms and the refusal to disqualify Parker’s attorney. I respectfully dissent from the majority’s revision of the trial court’s distribution of the marital property. My understanding of this court’s standard of review, as stated in Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976), compels this dissent.
I believe the following principles of law are relevant to an examination of the trial court’s declaration and application of the law. The division made by a trial court of marital assets does not have to be an equal division; it merely has to be fair and equitable and take into account the statutory factors. Hayes v. Hayes, 792 S.W.2d 428, 431 (Mo.App.1990). This court has recognized that the factors enumerated in § 452.330.1, RSMo Cum.Supp.1990, are not exclusive. In re Marriage of Harrison, 657 S.W.2d 366, 370 (Mo.App.1983). Debts incurred during marriage to acquire marital property are marital debts. In re Marriage of Welch, 795 S.W.2d 640, 643-44 (Mo.App.1990). Marital debts are factors the trial court may consider in establishing a fair division of marital property. Barth v. Barth, 790 S.W.2d 246, 252 (Mo.App.1990). Because the responsibility to fairly divide marital property lies primarily with the trial court, we should not second-guess the trial court in its discharge of that important judicial function. In re Marriage of Tate, 689 S.W.2d 816, 818 (Mo.App.1985). We should interfere in a trial court’s division of marital property “only if the division is so heavily and unduly weighted in favor of one party as to amount to an abuse of discretion.” In re Marriage of Jirik, 783 S.W.2d 177, 181 (Mo.App.1990). I am not convinced the trial court abused its discretion in this case.
I recognize that a review of a trial court’s declaration and application of the law relates closely to the evidence before that court. It is on this ground, the sufficiency of the evidence, that my disagreement with the majority originates. There is no dispute between Parker and Johnnie about the value of the residence (found by the trial court to be $95,000) or that $50,-000 of the amount needed to acquire the home came from gifts from Parker’s family to Parker and Johnnie. The parties’ dispute arose over the characterization of the remaining funds. Johnnie contends those funds came from money earned by Parker in his farming partnership. Parker asserts the source of the money was excessive withdrawals from the partnership during the marriage and the withdrawals constituted marital debt. The trial court accepted Parker’s marital debt characterization.
The majority states it finds no substantial evidence to support Parker’s claim— and the trial court’s finding — of marital debt. I disagree. Parker testified he withdrew more money — nearly $50,000 more— from his partnership than did his partner, and that he used the money to pay a portion of the cost of the marital home.
There appears no argument about Parker’s competence to testify about his personal and business finances. The majority apparently finds his testimony is, nonetheless, not “substantial.” A definition of substantial evidence is set forth in Reproductive Health Services, Inc. v. Lee, 660 S.W.2d 330, 335 (Mo.App.1983):
Substantial evidence is evidence which, if true, has probative force upon the issues, *892i.e., evidence favoring facts which are such that reasonable men may differ as to whether it establishes them. It is evidence from which the trier or triers of fact reasonably could find the issues in harmony therewith; it is evidence of a character sufficiently substantial to warrant the trier of facts in finding from it the facts to establish which the evidence was introduced.
Another formulation of the substantial evidence definition appears in Fujita v. Jeffries, 714 S.W.2d 202, 206 (Mo.App.1986):
Substantial evidence is that which a reasonable mind would accept as sufficient to support a particular conclusion, granting all reasonable inferences which can be drawn from it, and deferring all issues of weight and credibility to the fact finder. Both parties to a contested matter can present substantial evidence, however only one can meet the preponderance of the evidence standard. The trier of fact draws inferences and decides which of the parties’ positions are more probable, more credible and of greater weight.
I believe Parker’s testimony constitutes substantial evidence about the existence of marital debt of nearly $50,000 on the residence.
Of course, the Murphy v. Carron standard of review would permit this court to revise the portion of the trial court’s judgment that divided the marital property if the division were against the weight of the evidence. However, the phrase “weight of the evidence” means its weight in probative value, not the quantity or amount of evidence. The weight of the evidence is not determined by mathematics; it depends on its effect in inducing belief. Johnson v. Gregg, 807 S.W.2d 680, 685 (Mo.App.1991). Moreover, on appeal of a court-tried case, we give due regard to the trial court’s opportunity to judge the credibility of the witnesses. Id. With these principles in mind, I do not share the majority’s apparent “firm belief that the decree or judgment is wrong.” Murphy, 536 S.W.2d at 32.
The majority also takes issue with the trial court’s award of $22,500 in cash to Johnnie. The majority states, “The practical difficulty with that award is that amount of cash is not present in the marital property.” The trial court determined the parties’ equity in the residence to be $45,000 (fair market value of $95,000 less the indebtedness [rounded to $50,000] to Parker’s partner) and awarded half the equity to Johnnie. I agree that the judgment does not clearly state that the $22,500 is to be paid Johnnie by Parker. I would remand with directions that the trial court clarify its judgment and order Parker to provide Johnnie with satisfactory security to ensure payment of the award.